Citation Nr: 0306137	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  96-18 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include under the provisions of 
38 U.S.C.A. § 1151 following medical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran had active military duty from September 1966 to 
August 1968.  The veteran died in May 1995.  The appellant is 
the veteran's surviving spouse.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In July 1996, the 
appellant and her daughter offered testimony during a hearing 
before an RO hearing officer; the transcript of that hearing 
is of record.  While the appellant requested a hearing before 
a traveling Member of the Board (now, Veterans Law Judge) 
during the course of the appeal, she withdrew this request in 
writing in June 1998.  

In November 1998, the Board remanded this matter to the RO 
for additional development and adjudication.  The RO 
accomplished the additional development, but continued the 
denial of the claim; hence, the matter has been returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran died in May 1995, at the age of 51 years.

3.  The death certificate reported the immediate cause of 
death as respiratory arrest, due to a medication overdose.  

4.  The autopsy report dated in June 1995, found the 
veteran's death was the result of coronary artery 
atherosclerosis.

5.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder, assigned a 
50 percent disability evaluation.  

6.  Coronary artery atherosclerosis was not shown in service 
or within one year after service discharge, and is not 
otherwise shown to have been medically related to service.

7.  Coronary artery atherosclerosis was not caused by or the 
result of the veteran's service-connected disorder.

8.  It is not shown that a disease or injury of service 
origin played any role in causing or hastening the veteran's 
death.

9.  The veteran's death is not due to VA medical treatment. 


CONCLUSIONS OF LAW

1.  Coronary artery atherosclerosis was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

2.  A service-connected disability neither caused nor 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.310, 3.312 (2002).  

3.  The criteria to establish compensation benefits, pursuant 
to the provisions of U.S.C.A. § 1151, for the veteran's death 
due to VA medical treatment, have not been met.  38 U.S.C.A. 
§§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.358, 3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA subsequently 
issued regulations implementing the Veterans Claims 
Assistance Act.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  This liberalizing law, which sets forth VA's 
enhanced duties to notify and assist a claimant, is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the appellant by a letter 
dated in July 2001 that VA would obtain all relevant evidence 
in the custody of a Federal department or agency, including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  She was advised that it was her 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment for the 
veteran's claimed disabilities, or to provide a properly 
executed release so that VA could request the records for 
her.  The duty to notify of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  See 38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
appellant was asked to advise VA if there was any other 
information or evidence she considered relevant to her claim 
so that VA could help her by getting that evidence.  She was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not arise 
in this case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the Veterans Claims 
Assistance Act of 2000 reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Analysis

The appellant contends that a disability of service origin 
either caused or materially or substantially contributed to 
the cause of the veteran's death.  The veteran died in May 
1995, at the age of 51 years.  The death certificate reported 
the immediate cause of death was respiratory arrest, due to a 
medication overdose.  The death certificate also identifies 
chronic back pain as a significant contributor to death 
without resulting in the underlying cause.  The autopsy 
report dated in June 1995, found the veteran's death was the 
result of coronary artery atherosclerosis.  The report 
identified an elevated level of methadone and acute 
bronchopneumonia as factors that could have contributed to 
the veteran's death.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service, or with respect to coronary artery 
atherosclerosis, presumed to have been so incurred, if 
manifested to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection also may be 
established for disability proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310(a).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. §§ 1101, 1112 1310; 
38 C.F.R. § 3.312(a).  A service-connected disability will be 
considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, assigned a 50 
percent disability evaluation.  

The veteran's service medical records are negative for any 
evidence of a heart disorder, to include coronary artery 
atherosclerosis.  The evidence of record reflects that in 
April 1991, the veteran had total right coronary artery 
occlusion, and underwent an angioplasty.  The veteran had had 
no prior cardiac history, nor does the record reveal a 
subsequent history of treatment of cardiac disease up to his 
death.  

The veteran was brought to a private hospital in May 1995 by 
ambulance.  Upon arrival, it was noted that the veteran was 
in full cardiac and respiratory arrest.  He was pronounced 
dead.

In correspondence dated in September 1995, R. L. Spencer, 
M.D., stated that he had been providing psychiatric treatment 
to the veteran since May 1992.  The initial diagnostic 
impression was severe post-traumatic stress disorder, with a 
questionable conversion reaction.  Dr. Spencer indicated that 
in July 1991, the veteran had a myocardial infarction.  It 
was reported that the veteran had been hospitalized on 
occasion to receive a new medication regimen in order to 
control better his severe anxiety and panic, and had been 
treated with a wide variety of ataraxic, narcotic, and 
analgesic medications.  Dr. Spencer indicated that the 
veteran was enrolled in a VA methadone program.  Dr. Spencer 
opined that the veteran died of a myocardial infarction in 
May 1995 that was "unequivocally related to his chronic 
stress disorder and was not related to his supervised use of 
Methadone or any other ataraxic or analgesic medication."

In correspondence dated in October 1995, J. H. Hampton, M.D., 
noted that he was the veteran's family physician, and stated 
that he had treated the veteran for many years following the 
veteran's separation from service, until he retired in 
January 1994.  Dr. Hampton opined that the veteran had the 
most severe case of post-traumatic stress disorder he had 
seen, and felt "strongly that this led to his early 
demise."

In correspondence dated in April 1996, Dr. Spencer noted that 
the veteran's severe post-traumatic stress disorder had 
significant pathophysiologic effects.  Dr. Spencer opined 
that the veteran's stress disorder was "causally related to 
his hypertensive disease, as well as accelerating his 
coronary artery disease, and ultimate death secondary to 
myocardial infarction." 

A VA neuropsychiatric consultation provided an opinion in 
December 1998, that "the veteran's emotional condition may 
have been a factor in aggressive (sic) the veteran's 
cardiovascular disease but this is only a speculation."  
However, after discussing the case with a cardiologist and 
reviewing the records, the neuropsychiatric consultant opined 
in a statement received in May 2002, that the veteran's 
post-traumatic stress disorder "did not materially or 
substantially contribute to the veteran's death."

In a statement dated in January 2002, a VA staff cardiologist 
noted that the veteran's records had been reviewed.  It was 
noted that the veteran had 

known coronary artery disease with right 
coronary artery occluded, which was 
treated with intervention in April 1991 
with percutaneous transluminal 
angioplasty.  [The veteran] has risk 
factors of coronary artery disease, 
hyperlipidemia, and positive family 
history of coronary artery disease.  [The 
veteran] was treated medically.  [The 
veteran] had a psychiatric condition with 
[post-traumatic stress disorder], which 
was treated with multiple medications, 
and also had chronic pain syndrome which 
was treated.  In my review of the 
provided medical records I did not find 
any convincing evidence of the [veteran's 
post-traumatic stress disorder] condition 
to have a cause and effect relationship 
to his coronary artery disease.  In my 
opinion, his [post-traumatic stress 
disorder] disabilities did not materially 
or substantially contribute to the 
veteran's death.

The veteran's service medical records are negative for any 
findings of the fatal disease process while in service, and 
there is no showing of heart disease, to include coronary 
artery atherosclerosis, within the one-year presumptive 
period.  Although the veteran's private psychiatrist and 
family physician opined that the veteran's service-connected 
post-traumatic stress disorder "led" or was "causally 
related" to the veteran's death, the Board notes that these 
opinions are outweighed by more persuasive, contrary 
evidence.  A VA cardiologist, as well as a neuropsychiatric 
consultant, reviewed the medical evidence of record, and 
concluded that the veteran's service-connected post-traumatic 
stress disorder did not cause or materially or substantially 
contribute to the veteran's death.  The Board affords more 
weight to the opinion of a cardiologist, as to whether the 
veteran's service-connected post-traumatic stress disorder 
was related to the veteran's fatal heart disease.  The Board 
finds that the more definitive VA opinions of record, based 
upon consideration of the veteran's documented medical 
history, constitute the most probative evidence of record on 
the question of a medical relationship between the veteran's 
period of military service or a service-connected disorder 
and the veteran's death.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the [Board] to 
assess the credibility and weight to be given the 
evidence,"citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).

In the alternative, the appellant asserts that the veteran 
died as a result of VA medical treatment.  The appellant 
specifically contends that the veteran died as a result of 
medication prescribed by VA.  Pursuant to 38 U.S.C.A. § 1151, 
where a veteran suffers injury or aggravation of an injury as 
a result of VA hospitalization or medical or surgical 
treatment, not the result of his own willful misconduct or 
failure to follow instructions, and the injury or aggravation 
results in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  See 
also 38 C.F.R. §§ 3.358(a), 3.800(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1).  In the absence of evidence satisfying 
this causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. 
§ 3.358(c)(3).  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Id.  Consequences 
otherwise certain or intended to result from a treatment will 
not be considered uncertain or unintended solely because it 
had not been determined, at the time consent was given, 
whether that treatment would in fact be administered.  Id. 

Earlier interpretations of 38 U.S.C.A. § 1151 and 
implementing regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event.  See, e.g., 38 C.F.R. § 
3.358(c)(3).  Those regulatory provisions were invalidated by 
the United States Supreme Court.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or an unforeseen event.  See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  The claim on appeal herein was filed 
before October 1997.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted.

As noted above, the autopsy report dated in June 1995, found 
the veteran's death was the result of coronary artery 
atherosclerosis, and identified an elevated level of 
methadone and acute bronchopneumonia as factors that could 
have contributed to the veteran's death.  Nevertheless, Dr. 
Spencer opined in September 1995, that the veteran's death 
was not related to his supervised use of methadone or any 
other ataraxic or analgesic medication.  

Additionally, the Director of the Anesthesiology Pain Clinic 
located at the Durham VA Medical Center and Assistant 
Professor of Anesthesiology at Duke University Medical Center 
opined by correspondence dated in September 1996, that after 
a review of the veteran's medical record, it was his opinion 
that

this veterans (sic) death was not the 
result of improper medical treatment with 
either methadone or gabapentin.  From the 
medical record it is apparent that the 
patient had a history of medication abuse 
and did not follow prescribing 
instructions.  His practitioners made 
attempts to try to limit the quantities 
of medications prescribed.  However, I 
believe that the [veteran] died as a 
result of a self inflicted injury which 
occurred because of multiple medication 
overdose.  I do not find from the medical 
record any deviation from the standard of 
care for the management of intractable 
pain.  

Based on a review of the evidence of the record, to include 
the medical experts' opinions, and in light of the governing 
legal authority, the Board must conclude that entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for the veteran's death due to VA treatment is not warranted.  
Although the autopsy report identified an elevated level of 
methadone and acute bronchopneumonia as factors that "could 
have" contributed to the veteran's death, the Board finds 
that the more definitive VA opinions of record, based upon 
consideration of the veteran's documented medical history, 
constitute the most probative evidence of record on the 
question of a medical relationship between VA medical 
treatment and his death.  As such, compensation under 38 
U.S.C.A. § 1151 for the veteran's death due to VA medical 
treatment is not warranted. 

The Board has further considered the testimony of the 
appellant and the appellant's daughter at a personal hearing 
before the RO in April 1996.  However, the Board is 
constrained from accepting any medical conclusion drawn by 
these witnesses.  As laypersons without the appropriate 
medical training or expertise, neither is competent to render 
a probative (persuasive) opinion on a medical matter-such as 
whether the veteran's service-connected post-traumatic stress 
disorder was related to the heart disease which resulted in 
his death, or whether any medical treatment by VA caused the 
veteran's death.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  The Board also points out that 
it cannot exercise its own independent judgment on medical 
matters.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, service connection for the cause of the 
veteran's death, to include as pursuant to the provisions of 
38 U.S.C.A. § 1151, is not warranted, and the benefits sought 
on appeal must be denied.  In reaching this decision, the 
Board considered the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Service connection for the cause of the veteran's death, to 
include as pursuant to the provisions of 38 U.S.C.A. § 1151 
following medical treatment by VA, is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

